Citation Nr: 0834939	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  07-20 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for colon cancer due to 
exposure to carbon tetrachloride.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision by which the RO denied 
entitlement to service connection for colon cancer due to 
exposure to carbon tetrachloride.  In that rating decision, 
the RO also denied entitlement to service connection for 
other alleged disabilities, but the veteran did not initiate 
appeals with respect to them, and they are not before the 
Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 
(2008)


FINDING OF FACT

Colon cancer is not shown to be related to the veteran's 
active duty service.  


CONCLUSION OF LAW

Colon cancer was not incurred in or as a result of active 
duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, notice consistent with 
the Court's holding in Dingess was provided in December 2007.  

The VCAA duty to notify was satisfied by way of a letters 
sent to the veteran in January 2006 and December 2007 that 
fully addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letters informed 
the veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, a medical examination was provided.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records and specified private medical records.  The 
veteran submitted Internet information.  The veteran was 
afforded a VA medical examination in March 2008.  
Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b)  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Discussion

Colon cancer was diagnosed in 2002, and in November of that 
year, the veteran underwent a partial colectomy.  In his 
November 2005 claim, the veteran alleged that his colon 
cancer was related to carbon tetrachloride exposure during 
service.  

The service medical records are silent as to a diagnosis of 
colon cancer.  Furthermore, post-service cancer treatment 
records do not indicate a relationship between it and any 
event in service.  Most saliently, in March 2008, the RO 
ordered a VA medical examination for an opinion regarding the 
etiology of the veteran's colon cancer.  The examination 
report reflects that the examiner reviewed the record in its 
entirety and examined the veteran before providing his 
opinion.  Based on the foregoing, the examiner concluded that 
the veteran's colon cancer was not the result of exposure to 
carbon tetrachloride in service.  The examiner explained that 
although he did not doubt the veteran's assertions regarding 
exposure to carbon tetrachloride as an aircraft mechanic in 
service, there were no scholarly articles in the medical 
literature denoting a link between cancer of the colon and 
carbon tetrachloride.  Indeed, the examiner explained that 
carbon tetrachloride usually affected the liver.  The 
examiner stated, furthermore, that the administered liver 
function tests yielded normal results.  

The veteran submitted information gleaned from the Internet 
that purportedly supported his assertions regarding the 
etiology of his cancer.

The Board cannot rely on the veteran's representations 
regarding the etiology of his colon cancer, as he is not 
shown to possess any relevant medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Furthermore, the Board 
cannot rule in the veteran's favor on the basis of Internet 
information submitted by him.  Whether favorable or not, that 
evidence does not pertain to the veteran specifically.  The 
Board, moreover, is prohibited from exercising its own 
independent judgment to resolve medical questions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Deciding in the 
veteran's favor on the basis of nonspecific Internet 
information would contravene the Court's dictates in Colvin.  

The only probative medical opinion regarding the etiology of 
the veteran's colon cancer is that of the March 2008 VA 
examiner.  He indicated that there was no nexus between the 
veteran's colon cancer and exposure to carbon tetrachloride 
in service.  In the absence of an apparent link between the 
veteran's colon cancer and service, service connection for 
that disease is denied.  38 C.F.R. § 3.303.

The Board notes that it need not make a finding regarding 
exposure to carbon tetrachloride in service because such 
chemical has not been shown to affect the colon or cause 
colon cancer.  Thus even if the Board were to stipulate 
exposure, such contact would not be relevant to the current 
claim.  

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to a comprehensive VA 
medical examination in March 2008, a VA examiner opined that 
the veteran's colon cancer was unrelated to service.  There 
is no competent medical evidence to the contrary.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt rule is not for application.  Ortiz, 
274 F.3d at 1365; see also 38 U.S.C.A. § 5107.


ORDER

The appeal s denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


